WEST, District Judge.
[1,2] Upon considering the petition filed by George E„ Rockhold, trustee of the estate of Paul Offricht, bankrupt, No. 1315, Bankruptcy, pending in the Northern District of Texas, at Dallas, Tex., and J. T. Robinson, receiver in said cause, to review the order of the referee made in this cause on October 17, 1918, adjudging that the liquidated assets of Paul Offricht, bankrupt, in cause No. 780, Bankruptcy, in this court, constitute a fund subject to the payment of costs legally incurred in the administration of both of - said bankrupt estates in this district, and subject further to the payment in full of all claims incurred by the business conducted under the name of D. Lacher in conserving and replenishing its assets, the court being of opinion, after due consideration of the record submitted, which embraced the testimony taken before E. M. Baker, referee for the Northern District of Texas, and that taken before D. K. Woodward, Jr., referee in bankruptcy at Rustin, together with briefs of counsel, that the order- of the referee was correct:
It is therefore ordered that the said order of the referee, made and .entered herein on October 17, 1918, be, and the same is hereby, in all things affirmed, and that said fund realized from the sale of the property of the bankrupt Paul Offricht, consisting of certain merchandise situated at Giddings, Tex., stand, as a- fund subject to the payments as *685ordered by the referee, and the remainder thereof, if any, to be administered by the trustee herein, A. Robinson, as part of the estate of said Paul Offricht, bankrupt.
The clerk will duly enter this order of record at the Austin Division of the court, and return to the referee at said Austin Division the record on petition for review, together with a certified copy of this order for his observance.